 


109 HR 4851 IH: Emergency Targeted Revenue Sharing Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4851 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for general revenue sharing and assistance for education for States and their local governments. 
 
 
1.Short titleThis Act may be cited as the Emergency Targeted Revenue Sharing Act of 2006. 
2.FindingsCongress finds the following: 
(1)Federal grants to State and local governments predate the Constitution. Early grants included land grants for public schools and universities. Later, Congress created financial grants to the States with matching requirements and conditions, including grants for highway construction, vocational education, public health, and maternity care. 
(2)During the Nixon Administration, the emphasis of Federal grants-in-aid programs was shifted from categorical grants to block grants and general revenue sharing, which sent funds to State and local governments with virtually no programmatic requirements. Revenue sharing is not a new or radical proposal. 
(3)Despite this long history of assistance to State and local governments, the Federal Government is not providing sufficient aid to the States in their current fiscal crisis. The State fiscal crisis is twice as severe as the crisis in the early 1990s, with States carrying fiscal year 2007 budget deficits totaling roughly $100,000,000,000. Yet continuing decreases in Federal taxes for the wealthiest Americans leave significantly fewer Federal revenues to help the States provide basic services for their residents. 
(4)To meet residents’ needs, States have been forced to increase income, property, and sales taxes for middle-income and working families, in addition to raising taxes on businesses. States also have had to cut funding for health care, education, child care, public safety, and other programs. At least 18 States have planned or are considering cuts in spending on elementary and secondary education, resulting in shortened school years and teacher layoffs. Cuts in State aid have caused many colleges and universities to lay off faculty and raise tuition. 
(5)Federal spending for the war and occupation of Iraq is further straining the Federal Government’s ability to aid the States, undermining financial assistance for education, public housing, Medicaid, Temporary Assistance for Needy Families, and other important programs. 
(6)Defense appropriations will grow rapidly and uncontrollably, continuing to crowd out spending for vital human needs at the Federal and State levels. Homeland security is directly threatened by cuts in police, fire, and hospital budgets. 
(7)The Federal Government must help the States to avert greater fiscal damage because it has more economic tools available than the States. Unlike the Federal Government, 49 States have some form of a balanced budget requirement, forcing States to reduce expenditures, increase revenues, or use both of these options to close their budget gaps. 
(8)To live up to its historic obligations and provide relief at a time of economic disaster, the Federal Government immediately should enact a program of emergency targeted revenue sharing, with assistance for schools and education given first priority. 
3.Education financial assistance for States and their local governments 
(a)AppropriationThere is authorized to be appropriated and is appropriated to carry out this section $14,500,000,000 for fiscal year 2007, $12,500,000,000 for fiscal year 2008, and $12,500,000,000 for fiscal year 2009. 
(b)PaymentThe Secretary of the Treasury shall pay to each State an amount equal to the amount allotted to the State under subsection (c). 
(c)AllotmentsFrom the amounts appropriated under subsection (a) for each fiscal year, the Secretary of the Treasury shall allot to each of the States as follows, except that no State shall receive less than ½ of 1 percent of such amount: 
(1)State level50 percent shall be allotted among such States on the basis of the relative school-age population of each such State, as determined by the Secretary of the Treasury, in consultation with the Secretary of Education, on the basis of the most recent decennial census. 
(2)Local government level50 percent shall be allotted among such States as determined under paragraph (1) for distribution by the State to the various units of general local government within such States on the basis of the relative school-age population of each such unit within each such State, as determined by the Secretary of the Treasury, in consultation with the Secretary of Education, on the basis of the most recent decennial census. 
(d)Use of funds by State and local governmentsFunds received under this section may be used only for ordinary and necessary maintenance and operating expenses, and ordinary and necessary capital expenditures authorized by law, for primary, secondary, or higher education. 
(e)Effective dateNot later than 45 days after the date of enactment of this Act, the Secretary of the Treasury shall make payments to States under this section for fiscal year 2007. The Secretary of the Treasury shall make subsequent fiscal year payments not later than one year following the prior fiscal year’s payments under this section. 
4.General revenue sharing with States and their local governments 
(a)AppropriationThere is authorized to be appropriated and is appropriated to carry out this section $14,500,000,000 for fiscal year 2007, $12,500,000,000 for fiscal year 2008, and $12,500,000,000 for fiscal year 2009. 
(b)PaymentThe Secretary of the Treasury shall pay to each State an amount equal to the amount allotted to the State under subsection (c). 
(c)AllotmentsFrom the amounts appropriated under subsection (a) for each fiscal year, the Secretary of the Treasury shall allot to each of the States as follows, except that no State shall receive less than ½ of 1 percent of such amount: 
(1)State level50 percent shall be allotted among such States on the basis of the relative population of each such State, as determined by the Secretary of the Treasury on the basis of the most recent decennial census. 
(2)Local government level50 percent shall be allotted among such States as determined under paragraph (1) for distribution by the State to the various units of general local government within such States on the basis of the relative population of each such unit within each such State, as determined by the Secretary of the Treasury on the basis of the most recent decennial census. 
(d)Effective dateNot later than 45 days after the date of enactment of this Act, the Secretary of the Treasury shall make payments to States under this section for fiscal year 2007. The Secretary of the Treasury shall make subsequent fiscal year payments not later than one year following the prior fiscal year’s payments under this section. 
5.DefinitionsIn this Act: 
(1)StateThe term State means any of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(2)Unit of general local government 
(A)In generalThe term unit of general local government means— 
(i)a county, parish, township, city, or political subdivision of a county, parish, township, or city, that is a unit of general local government as determined by the Secretary of Commerce for general statistical purposes; and 
(ii)the District of Columbia, the Commonwealth of Puerto Rico, and the recognized governing body of an Indian tribe or Alaskan native village that carries out substantial governmental duties and powers. 
(B)Treatment of subsumed areasFor purposes of determining a unit of general local government under this section, the rules under section 6720(c) of title 31, United States Code, shall apply. 
 
